Dismissed and Opinion Filed July 14, 2014




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-00589-CV

               IN THE INTEREST OF A.M. AND A.M., MINOR CHILDREN

                       On Appeal from the 296th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 296-53235-2012

                              MEMORANDUM OPINION
                         Before Justices Bridges, Francis, and Lang-Miers
                                    Opinion by Justice Francis
       The clerk’s record in this case is overdue. By letter dated June 16, 2014, we informed

appellant that the District Clerk had notified the Court that clerk’s record had not been filed

because appellant had not paid or made arrangements to pay for the clerk’s record. We directed

appellant to file written verification that he had paid or made arrangements to pay for the clerk’s

record or that he had been found entitled to proceed without payment of costs. We cautioned

appellant that if he did not file the required documentation within ten days of the date of the

letter, we might dismiss the appeal for want of prosecution without further notice. To date,

appellant has not provided the required documentation or otherwise corresponded with the Court

regarding the status of the clerk’s record or his appeal.
        Accordingly, we dismiss this appeal for want of prosecution. See TEX. R. APP. P. 37.3(b);

42.3(b), (c).



140589F.P05
                                                    /Molly Francis/
                                                    MOLLY FRANCIS
                                                    JUSTICE




                                              –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

EX PARTE IN THE INTEREST OF A.M.                      On Appeal from the 296th Judicial District
AND A.M., MINOR CHILDREN                              Court, Collin County, Texas
                                                      Trial Court Cause No. 296-53235-2012.
No. 05-14-00589-CV                                    Opinion delivered by Justice Francis,
                                                      Justices Bridges and Lang-Miers
                                                      participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee Selina Rose Opoku recover her costs of this appeal, if any,
from appellant Kojo Kyei Marfo.


Judgment entered this 14th day of July, 2014.




                                                –3–